Case 1:20-cv-01057-PLM-SJB ECF No. 11, PageID.76 Filed 03/17/21 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

ROBERT WILKINS,

                       Plaintiff,                      Case No. 1:20-cv-1057

v.                                                     Honorable Paul L. Maloney

UNKNOWN KAWALSKI et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

       Factual allegations

               Plaintiff presently is incarcerated with the Michigan Department of Corrections

(MDOC) at the Lakeland Correctional Facility (LCF) in Coldwater, Branch County, Michigan.

The events about which he complains occurred at that facility. Plaintiff sues the following LCF
Case 1:20-cv-01057-PLM-SJB ECF No. 11, PageID.77 Filed 03/17/21 Page 2 of 10




officials: Prisoner Counselors Unknown Kawalski and Unknown Michelle; Assistant Resident

Unit Supervisor (ARUS) Unknown Kline; and Chaplain Unknown Hollingsworth.

                  Plaintiff alleges that, on June 12, 2020, he sought to have copies made of a number

of cases that he wanted to attach to a successive motion for relief from his criminal judgment under

Mich. Ct. R. 6.502. Defendant Michelle allegedly made copies of four of the eight documents

Plaintiff requested. Defendant Michelle purportedly told Plaintiff that she would finish making

copies of the other documents on Monday, June 15, 2020.

                  On June 15, Plaintiff presented himself at Defendant Michelle’s office. She waived

him in. Plaintiff then reminded Defendant Michelle that she had approved making the copies the

prior Friday, and he wanted to get the copies for his motion to amend his application for leave to

appeal.1 Defendant Michelle allegedly became irate and told Plaintiff to get out of her office. She

yelled that she was not going to make any copies and that Plaintiff should get his fill-in counselor,

Defendant Kawalski, to make his copies.                  Defendant Michelle also told Plaintiff to leave

immediately or he would receive a ticket for being out of place. Plaintiff attempted to explain, at

which point Defendant Michelle jumped out of her seat, repeated that she was not making further

copies, and walked to the officer station and directed Officer Speaker to write a major misconduct

ticket against Plaintiff for being out of place.

                  A few minutes later, Plaintiff went to Defendant Kawalski’s office. He told

Defendant Kawalski what had happened and asked Kawalski to make copies of the documents left

on the CSJ-602 legal photocopy disbursement form, which he showed her. (Compl., ECF No. 1,


1
  Throughout his complaint, Plaintiff claims that he wished to file a successive motion for relief from judgment. His
statement to Defendant Michelle, however, referenced his desire to attach the cases to an appellate filing. The Court
takes note that, on June 1, 2020, Plaintiff filed an application for leave to appeal to the Michigan Supreme Court. See
People v. Wilkins, No. 344633 (Mich. Ct. App.), https://courts.michigan.gov/opinions_orders/case_search/pages/
default.aspx?SearchType=1&CaseNumber=&CourtType_CaseNumber=2. Moreover, Plaintiff has identified no
other case requiring a filing in the Michigan appellate courts. As a consequence, Plaintiff’s mention of an intended
appeal when speaking with Defendant Michelle does not appear supported by the public record.

                                                          2
Case 1:20-cv-01057-PLM-SJB ECF No. 11, PageID.78 Filed 03/17/21 Page 3 of 10




PageID.5; Ex. 2 to Compl., ECF No. 1-2, PageID.18.) Just as Defendant Kawalski was preparing

to call Defendant Michelle, Defendant Michelle called Kawalski. Defendant Kawalski asked

Defendant Michelle about the copies, indicating that Plaintiff had stated that Defendant Michelle

had made some copies but refused others and had said that Defendant Michelle told Plaintiff that

Defendant Kawalski was supposed to make them. After Defendant Michelle spoke for a number

of minutes while Defendant Kawalski was silent, Defendant Kawalski hung up the phone.

Kawalski told Plaintiff that Defendant Michelle had instructed Kawalski not to make the copis

until she checked with ARUS Kline.

               Defendant Kawalski called Defendant Kline and informed him of what had

transpired. After several minutes, Defendant Kawalski hung up the phone. Kawalski told Plaintiff

that Defendant Kline told her not to make copies unless Plaintiff could show that he had a court

order setting a 30-day deadline. Kawalski told Plaintiff that she could not disobey her boss, so,

unless he had a court order, her hands were tied. Plaintiff responded that the policy directives do

not require an order for copies to be made, and he referred Kawalski to MDOC Policy Directive

05.03.116. He also informed Kawalski that, under Mich. Ct. R. 7.215(C)(1), he was required to

attach to his motion for relief from judgment all unpublished opinions cited in that motion.

               Defendant Kawalski then agreed to call Defendant Chaplain Hollingsworth, who

was filling in for the librarian who was out with COVID-19. Defendant Hollingsworth purportedly

told Defendant Kawalski that no court rule required any case law to be attached to any court

documents before they are filed. Plaintiff tried to explain that Defendant Hollingsworth was

wrong, but Defendant Kawalski stated that, without a court order, there was nothing she could do.

She advised Plaintiff to file a grievance if he was not satisfied, and she gave him a direct order to

leave her office.



                                                 3
Case 1:20-cv-01057-PLM-SJB ECF No. 11, PageID.79 Filed 03/17/21 Page 4 of 10




               Plaintiff alleges that, because he did not receive the copies, his motion for relief

from judgment could not be timely filed, resulting in Plaintiff not being able to challenge his

conviction under Lafler v. Cooper, 566 U.S. 156 (2012), which ostensibly was made retroactive in

People v. Walker, 938 N.W.2d 31 (Mich. Ct. App. 2019), within the one-year deadline for filing a

successive motion for relief from judgment under Mich. Ct. R. 6.502(G)(2).

               Plaintiff alleges that Defendants’ actions to deprive him of legal copies amounted

to cruel and unusual punishment under the Eighth Amendment. He also alleges that the actions

violated prison policy and were arbitrary, presumably in violation of his right to due process.

Plaintiff further alleges that Defendants deprived him of his right to access the courts, in violation

of the First and Fourteenth Amendments. For relief, he seeks compensatory and punitive damages.

       Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court
                                                  4
Case 1:20-cv-01057-PLM-SJB ECF No. 11, PageID.80 Filed 03/17/21 Page 5 of 10




to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                 To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

          Violation of prison policy

                 Plaintiff complains that Defendants’ refusals to make copies of his requested cases

violated MDOC Policy Directive (PD) 05.03.116, ¶¶ A, F, and M. He contends that Defendants’

actions were arbitrary, presumably in violation of his right to due process.

                 To the extent that Plaintiff raises a claim based on state policy or law, he is not

entitled to relief under § 1983. Claims under § 1983 can only be brought for “deprivations of

rights secured by the Constitution and laws of the United States.” Lugar v. Edmondson Oil Co.,

457 U.S. 922, 924 (1982). Section 1983 does not provide redress for a violation of state policy.

Pyles v. Raisor, 60 F.3d 1211, 1215 (6th Cir. 1995); Sweeton v. Brown, 27 F.3d 1162, 1166 (6th

Cir. 1994).

                 Moreover, to the extent that Plaintiff alleges a violation of due process, his claim

also fails. The elements of a procedural due process claim are: (1) a life, liberty, or property
                                                   5
Case 1:20-cv-01057-PLM-SJB ECF No. 11, PageID.81 Filed 03/17/21 Page 6 of 10




interest requiring protection under the Due Process Clause, and (2) a deprivation of that interest

(3) without adequate process. Women’s Med. Prof’l Corp. v. Baird, 438 F.3d 595, 611 (6th Cir.

2006). “Without a protected liberty or property interest, there can be no federal procedural due

process claim.” Experimental Holdings, Inc. v. Farris, 503 F.3d 514, 519 (6th Cir. 2007) (citing

Bd. of Regents of State Colleges v. Roth, 408 U.S. 564, 579 (1972)). Courts routinely have

recognized that a prisoner does not enjoy any federally protected liberty or property interest in

state procedure. See Olim v. Wakinekona, 461 U.S. 238, 250 (1983); Laney v. Farley, 501 F.3d

577, 581 n.2 (6th Cir. 2007); Brody v. City of Mason, 250 F.3d 432, 437 (6th Cir. 2001); Sweeton,

27 F.3d at 1164; Smith v. Freland, 954 F.2d 343, 347-48 (6th Cir. 1992); Barber v. City of Salem,

953 F.2d 232, 240 (6th Cir. 1992).

               Plaintiff’s claims based on violations of prison policy therefore fail to state a claim.

       Eighth Amendment

               Plaintiff contends that the Defendants’ actions to deny him copies of certain cases

for attachment to a motion amounted to cruel and unusual punishment. The Eighth Amendment

imposes a constitutional limitation on the power of the states to punish those convicted of crimes.

Punishment may not be “barbarous,” nor may it contravene society’s “evolving standards of

decency.” Rhodes v. Chapman, 452 U.S. 337, 345–46 (1981). The Amendment, therefore,

prohibits conduct by prison officials that involves the “unnecessary and wanton infliction of pain.”

Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987) (per curiam) (quoting Rhodes, 452 U.S. at 346).

The deprivation alleged must result in the denial of the “minimal civilized measure of life’s

necessities.” Rhodes, 452 U.S. at 347; see also Wilson v. Yaklich, 148 F.3d 596, 600–01 (6th Cir.

1998). The Eighth Amendment is only concerned with “deprivations of essential food, medical

care, or sanitation” or “other conditions intolerable for prison confinement.” Rhodes, 452 U.S. at

348 (citation omitted). Moreover, “[n]ot every unpleasant experience a prisoner might endure
                                                  6
Case 1:20-cv-01057-PLM-SJB ECF No. 11, PageID.82 Filed 03/17/21 Page 7 of 10




while incarcerated constitutes cruel and unusual punishment within the meaning of the Eighth

Amendment.” Ivey, 832 F.2d at 954. “Routine discomfort is ‘part of the penalty that criminal

offenders pay for their offenses against society.’” Hudson v. McMillian, 503 U.S. 1, 9 (1992)

(quoting Rhodes, 452 U.S. at 347). As a consequence, “extreme deprivations are required to make

out a conditions-of-confinement claim.” Id.

               The production of copies for attachments to court filings falls far outside

“conditions intolerable for prison confinement.” Rhodes, 452 U.S. at 348. Plaintiff therefore fails

to state an Eighth Amendment claim.

       Access to the courts

               Plaintiff alleges that he was deprived of his right to access the courts when

Defendants refused to make copies of certain cases that he intended to use as attachments to a

second motion for relief from judgment. As a consequence, he alleges, he was deprived of his

right to timely file his second motion for relief from judgment.

               It is well established that prisoners have a constitutional right of access to the courts.

Bounds v. Smith, 430 U.S. 817, 821 (1977). The principal issue in Bounds was whether the states

must protect the right of access to the courts by providing law libraries or alternative sources of

legal information for prisoners. Id. at 817. The Court further noted that in addition to law libraries

or alternative sources of legal knowledge, the states must provide indigent inmates with “paper

and pen to draft legal documents, notarial services to authenticate them, and with stamps to mail

them.” Id. at 824–25. The right of access to the courts also prohibits prison officials from erecting

barriers that may impede the inmate’s access to the courts. See Knop v. Johnson, 977 F.2d 996,

1009 (6th Cir. 1992).

               An indigent prisoner’s constitutional right to legal resources and materials is not,

however, without limit. In order to state a viable claim for interference with his access to the
                                                   7
Case 1:20-cv-01057-PLM-SJB ECF No. 11, PageID.83 Filed 03/17/21 Page 8 of 10




courts, a plaintiff must show “actual injury.” Lewis v. Casey, 518 U.S. 343, 349 (1996); see also

Talley-Bey v. Knebl, 168 F.3d 884, 886 (6th Cir. 1999); Knop, 977 F.2d at 1000. In other words,

a plaintiff must plead and demonstrate that the shortcomings in the prison legal assistance program

or lack of legal materials have hindered, or are presently hindering, his efforts to pursue a

nonfrivolous legal claim. Lewis, 518 U.S. at 351–53; see also Pilgrim v. Littlefield, 92 F.3d 413,

416 (6th Cir. 1996). The Supreme Court has strictly limited the types of cases for which there may

be an actual injury:

       Bounds does not guarantee inmates the wherewithal to transform themselves into
       litigating engines capable of filing everything from shareholder derivative actions
       to slip-and-fall claims. The tools it requires to be provided are those that the
       inmates need in order to attack their sentences, directly or collaterally, and in order
       to challenge the conditions of their confinement. Impairment of any other litigating
       capacity is simply one of the incidental (and perfectly constitutional) consequences
       of conviction and incarceration.

Lewis, 518 U.S. at 355. “Thus, a prisoner’s right to access the courts extends to direct appeals,

habeas corpus applications, and civil rights claims only.” Thaddeus-X v. Blatter, 175 F.3d 378,

391 (6th Cir. 1999) (en banc). Moreover, the underlying action must have asserted a non-frivolous

claim. Lewis, 518 U.S. at 353; accord Hadix v. Johnson, 182 F.3d 400, 405 (6th Cir. 1999) (Lewis

changed actual injury to include requirement that action be non-frivolous).

               In addition, the Supreme Court squarely has held that “the underlying cause of

action . . . is an element that must be described in the complaint, just as much as allegations must

describe the official acts frustrating the litigation.” Christopher v. Harbury, 536 U.S. 403, 415

(2002) (citing Lewis, 518 U.S. at 353 & n.3). “Like any other element of an access claim, the

underlying cause of action and its lost remedy must be addressed by allegations in the complaint

sufficient to give fair notice to a defendant.” Id. at 415.

               Plaintiff alleges that, under Mich. Ct. R. 7.215(C)(1), he was required to attach to

his successive motion for relief from judgment copies of all of the cases he cited. He further asserts
                                                   8
Case 1:20-cv-01057-PLM-SJB ECF No. 11, PageID.84 Filed 03/17/21 Page 9 of 10




that, because he was unable to obtain copies of the cases he requested, he was prevented from

filing a timely successive motion for relief from judgment under Mich. Ct. R. 6.502(g) based on a

retroactive change in the applicable law, as established in Walker, 938 N.W.2d 31.

               Plaintiff’s allegations fail to establish that Defendants’ actions resulted in actual

injury for numerous reasons.       First, the state-court rule Plaintiff cites as authority for the

requirement that case copies be attached is a rule applicable only to unpublished cases cited in

appellate briefs. See Mich. Ct. R. 7.215(C)(1) (discussing rules for appellate briefs). Plaintiff

states that he intended to file a motion in the trial court, not an appeal. In addition, according to

the Legal Photocopy Disbursement Authorization, only four of eight requested cases were not

copied for Plaintiff. All of the uncopied cases had published citations. (See ECF No. 1-2,

PageID.18.) For both reasons, Plaintiff was not required to attach copies of the requested cases to

his successive motion for relief from judgment.

               Second, contrary to Plaintiff’s suggestion, the Walker court did not conclude that

Lafler, 566 U.S. 156, was a new rule of constitutional law. Instead, the Walker court held the exact

opposite: “The Lafler opinion did not create a new rule—it merely determined how the Strickland

[v. Washington, 566 U.S. 668 (1984),] test applied to the specific factual context concerning plea

bargaining.”    Walker, 938 N.W.2d at 448.          Because Lafler did not create a new rule of

constitutional law that occurred after the filing of Plaintiff’s first motion for relief from judgment,

Plaintiff cannot show that he was entitled to file a second or subsequent motion under Rule

6.502(G). See Mich. Ct. R. 6.502(G)(2) (permitting the filing of a second or subsequent motion

for relief from judgment when the motion is “based on a retroactive change in law that occurred

after the first motion for relief from judgment . . . .”). He therefore fails to allege that he suffered

actual injury to nonfrivolous litigation when he was denied copies.



                                                   9
Case 1:20-cv-01057-PLM-SJB ECF No. 11, PageID.85 Filed 03/17/21 Page 10 of 10




               Third, Mich. Ct. R. 6.502(G) does not impose a one-year deadline—or any

deadline—on the filing of a successive motion for relief from judgment. Plaintiff’s claim that he

has lost his remedy therefore is false.

               For all these reasons, Plaintiff’s allegation that Defendants’ refusals to copy

requested cases caused no actual injury to his pursuit of nonfrivolous post-judgment criminal

proceedings. Plaintiff therefore fails to state an access-to-the-courts claim.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). For the same

reasons the Court concludes that Plaintiff’s claims are properly dismissed, the Court also concludes

that any issue Plaintiff might raise on appeal would be frivolous. Coppedge v. United States, 369

U.S. 438, 445 (1962). Accordingly, the Court certifies that an appeal would not be taken in good

faith.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:     March 17, 2021                              /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge




                                                 10
